UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 COMMISSION FILE NUMBER 0-28720 PAID, INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 73-1479833 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4 Brussels Street, Worcester, Massachusetts 01610 (Address of Principal Executive Offices) (Zip Code) (508) 791-6710 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated Filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 1, 2010, the issuer had outstanding 284,033,187 shares of its Common Stock, par value $.001 per share. 1 PAID, INC. Form 10-Q For the Three and Nine months ended September 30, 2010 TABLE OF CONTENTS Part I – Financial Information Item 1. Financial Statements Balance Sheets September 30, 2010 (unaudited) and December 31, 2009 3 Statements of Operations Three and Nine months ended September 30, 2010 and 2009 (unaudited) 4 Statements of Cash Flows Nine months ended September 30, 2010 and 2009 (unaudited) 5 Statements of Changes in Shareholders’ Equity Nine months ended September 30, 2010(unaudited) 6 Notes to Financial Statements Nine months ended September 30, 2010 and 2009 7-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 Part II – Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 - 2 - Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAID, INC. BALANCE SHEETS September30, Decembe31, ASSETS (Unaudited) (Audited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Prepaid royalties Due from employees Total current assets Property and equipment, net Intangible asset, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenues Total current liabilities Commitments and contingencies (Note 7) - - Shareholders' equity: Common stock, $.001 par value, 350,000,000 shares authorized; 283,777,013 and 268,174,642 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Stock subscription receivable - ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements - 3 - Table of Contents PAID, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September30, September30, Revenues $ Cost of revenues Gross profit Operation expenses Income (loss) from operations ) ) ) Other Income (expense) Interest expense ) - ) ) Other income - 50 Total other income (expense), net ) ) Income (loss) before taxes ) ) ) Provision for income taxes - Net income (loss) $ ) $ $ ) $ ) Income (loss) per share - basic and diluted Basic $
